DETAILED ACTION

This office action is a response to the application filed on 5/13/2021. Acknowledgment is made of applicant's claim for foreign priority based on an application CN202010740835.6 filed on 7/28/2020. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder (i.e. “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: ‘an acquiring module…a determining module…an allocation module… in claim 1; as well as limitations referring to the term ‘module’ in dependent claims 3, 5, 7-10, 12 and 16-20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Specification pages 33-38 and Figure 27.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0261425; provided in Applicant’s IDS dated 10/18/2021, hereinafter Park) in view of Li (US 2021/0377913).

Regarding claim 1, Park discloses a bandwidth part (BWP) allocation apparatus, comprising: an acquiring module configured to acquire service-related information of at least one base station [Park discloses that a base station (gNB1) receives configuration parameters (i.e. acquires information of a base station) (see Park Figures 16, 17 and claim 1)]; 
A determining module configured to determine configuration information of the BWP of the at least one base station based on the service-related information of the at least one base station [the base station determines BWP configuration based on the configuration parameters received (see Park Figures 16, 17 and claim 1)]; and 
An allocation module configured to configure the BWP of the at least one base station based on the configuration information [the base station determines and sends BWP configuration for the cell (see Park Figure 17 and claims 1 and 3); indicating configuration of the BWP of the base station].
Although Park discloses that the base station receives configuration parameters which may comprise frequency information of initial BWP or bandwidth information (Park paragraph 0359); Park does not expressly disclose regarding service-related information of a base station.
However, in the same or similar field of invention, Li discloses that an access network device obtains a BWP set (i.e. BWP class) (Li paragraph 0228, Figure 4). A BWP set corresponds to a class of BWP (Li paragraph s 0247-0248); and may be related to traffic volume (Li paragraph 0219). Thus, the network device obtains service-related information of a base station.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to have the feature of acquiring service-related information of at least one base station; as taught by Li. The suggestion/motivation would have been to improve the efficiency of data transmission (Li paragraph 0321). 

Regarding claim 2, Park and Li disclose the apparatus according to claim 1. Park and Li further disclose wherein the service-related information comprises at least one of: a BWP class to be allocated; a traffic amount corresponding to the BWP class to be allocated; information of neighboring cell relation between base stations; and channel information of a user terminal (UE) served by a base station [Li discloses that an access network device obtains a BWP set (i.e. BWP class) (Li paragraph 0228, Figure 4). A BWP set corresponds to a class of BWP (Li paragraph s 0247-0248); and may be related to traffic volume (Li paragraph 0219)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3,  Park and Li disclose the apparatus according to claim 2. Park and Li further disclose wherein the acquiring module is further configured to: classify UEs served by the at least one base station based on capability information and/or service type information of the UEs served by the at least one base station; and determine the BWP class of the at least one base station to be located based on the classification result of the UEs [Li discloses that the BWPs may be classified according to a capability of the terminal, and a BWP may be allocated based on capability of the UE (Li paragraphs 0247 and 0248)]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 8, Park and Li disclose the apparatus according to claim 2. Park and Li further disclose wherein the configuration information comprises a bandwidth of BWP [Park discloses that base station determines BWP configuration based on the configuration parameters received (see Park Figures 16, 17 and claim 1). BWP configuration parameters may indicate a plurality of BWP bandwidths of the BWPs (Park paragraph 0325)]; the service-related information comprises: the traffic amount corresponding to the BWP class to be allocated [an access network device obtains a BWP set (i.e. BWP class) (Li paragraph 0228, Figure 4). A BWP set corresponds to a class of BWP (Li paragraph s 0247-0248); and may be related to traffic volume (Li paragraph 0219)]; and the determining module is further configured to: determine a bandwidth corresponding to at least one BWP of the at least one BWP class to be allocated of the at least one base station based on the traffic amount corresponding to the at least one BWP class to be allocated of the at least one base station [BWPs may be allocated based on traffic volume such that a BWP with larger bandwidth may be allocated when traffic volume is relatively large (Li paragraph 0219)]. In addition, the same motivation is used as the rejection of claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, and further in view of Li et al (US 2021/0119745, hereinafter Li_9745).

Regarding claim 4, Park and Li disclose the apparatus according to claim 3. Park and Li do not expressly disclose wherein the capability information of the UE includes at least one of a maximum bandwidth supported by the UE; and/or a service type of the UE comprises at least one of: massive Machine Type Communications (mMTC), ultra-Reliable and Low Latency Communications (uRLLC) or enhanced Mobile Broadband (eMBB). 
However, in the same or similar field of invention, Li_9745 discloses that UE bandwidth capability may support bandwidth of 20, 50 or 100 MHz (Li_9745 paragraph 0150). A service type may correspond to an eMBB or URLLC service (Li_9745 paragraph 0199).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Li to have the features of wherein the capability information of the UE includes at least one of a maximum bandwidth supported by the UE; and/or a service type of the UE comprises at least one of: massive Machine Type Communications (mMTC), ultra-Reliable and Low Latency Communications (uRLLC) or enhanced Mobile Broadband (eMBB); as taught by Li_9745. The suggestion/motivation would have been to reduce latency in a terminal (Li_9745 paragraph 0005). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, and further in view of Yao et al. (US 2021/0345160, hereinafter Yao).

Regarding claim 6, Park and Li disclose the apparatus according to claim 2. Park and Li do not expressly disclose wherein the traffic amount includes a physical resource block (PRB) usage.
However, in the same or similar field of invention, Yao discloses that a BWPs can be configured with different amount of frequency resources (e.g. PRBs) to support data transmission under different traffic loading (Yao paragraph 0030); indicating that the traffic amount corresponds to PRB usage. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Li to have the feature of wherein the traffic amount includes a physical resource block (PRB) usage; as taught by Yao. The suggestion/motivation would have been to reduce latency and load on the network (Yao paragraph 0050). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, and further in view of Sakhnini et al. (US 2021/0314021, hereinafter Sakhnini). 

Regarding claim 7, Park and Li disclose the apparatus according to claim 2. Park and Li further disclose wherein the configuration information comprises a number of BWPs [Park discloses that base station determines BWP configuration based on the configuration parameters received (see Park Figures 16, 17 and claim 1). BWP configuration parameters may indicate a plurality of BWPs (Park paragraph 0325)]; the service-related information comprises the BWP class to be allocated [Li discloses that an access network device obtains a BWP set (i.e. BWP class) (Li paragraph 0228, Figure 4). A BWP set corresponds to a class of BWP (Li paragraph s 0247-0248)]. Park and Li do not expressly disclose the features of determining a number of BWP classes to be allocated corresponding to at least one base station, as the number of BWPs of the at least one base station.
However, in the same or similar field of invention, Sakhnini discloses that a UE may communicate with a base station using a number of BWPs, and a base statin may configure the BWPs (Sakhnini paragraph 0116. Also see Sakhnini paragraphs 0121). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park and Li to have the feature of determining a number of BWP classes to be allocated corresponding to at least one base station, as the number of BWPs of the at least one base station; as taught by Sakhnini. The suggestion/motivation would have been to maintain low memory costs and low signaling overhead while supporting a number of BWPs for a UE. 


Allowable Subject Matter

Claims 5 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the acquiring module is further configured to: acquire history traffic amount of at least one BWP class to be allocated of the at least one base station; and predict the traffic amount of the at one BWP class to be allocated of the at least one base station based on the history traffic amount of the at least one BWP class to be allocated of the at least one base station; in combination with all other limitations in the base claim and any intervening claims.
Claim 9 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the configuration information comprises frequency location of the BWP; the service-related information comprises at least one of the BWP class to be allocated, information of the neighboring cell relation between base stations and the traffic amount corresponding to the BWP class to be allocated; and the determining module is further configured to: determine an allocation priority of the BWP to be allocated of the at least one base station, based on at least one of the BWP class to be allocated, the information of the neighboring cell relation between the base stations, and the traffic amount corresponding to the BWP class to be allocated; and sequentially configure frequency positions for the BWPs to be located based on the determined allocation priorities; in combination with all other limitations in the base claim and any intervening claims. 
Claim 17 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the configuration information comprises a BWP power; the service-related information comprises at least one of the BWP class to be allocated, information of neighboring cell relation between base stations, and channel information of the UE served by the base station; the determining module is further configured to: based on there being a collision between frequency positions of at least two BWP classes, determine an overall collision value of the at least two BWP classes with a collision relationship; determine the base station of which power is to be adjusted, based on the channel information of the UE served by the base station; and adjust the power of the base station of which power is to be adjusted, based on the determined overall collision value; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414